Financial Supplement Financial Information as of June 30, 2007 (UNAUDITED) The following supplement of information is provided to assist in your understanding of Platinum Underwriters Holdings, Ltd. This report is for informational purposes only.It should be read in conjunction with documents filed with the SEC by Platinum Underwriters Holdings, Ltd., including the Company's Annual Report on Form 10-K and Quarterly Reports on Form 10-Q. Our Investors Relations Department can be reached at (441) 298-0760. Platinum Underwriters Holdings, Ltd. Overview June 30, 2007 Address: Platinum Underwriters Holdings, Ltd. The Belvedere Building 69 Pitts Bay Road Pembroke HM 08 Bermuda Investor Information: Lily Outerbridge Vice President, Director of Investor Relations Tel:(441) 298-0760 Fax:(441) 296-0528 Email: louterbridge@platinumre.com Website: www.platinumre.com Publicly Traded Equity Securities: Common Shares (NYSE:PTP) Preferred Shares (NYSE:PTP.A) Note on Non-GAAP Financial Measures: In presenting the Company's results, management has included certain schedules containing financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP). Such measures, including segment underwriting income or loss, related underwriting ratios and fully converted book value per common share, are referred to as non-GAAP. These non-GAAP measures may be defined or calculated differently by other companies.Management believes these measures, which are used to monitor the results of operations, assist in understanding the Company.These measures should not be viewed as a substitute for those determined in accordance with GAAP.Reconciliations of such measures to the most comparable GAAP figures such as income or loss before income tax expense or benefit and total shareholders’ equity are included within this financial supplement in accordance with Regulation G. Safe Harbor Statement Regarding Forwarding-Looking Statements: Management believes certain statements in this financial supplement may constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements include all statements that do not relate solely to historical or current facts, and can be identified by the use of words such as "may," "should," "estimate," "expect," "anticipate," "intend," "believe," "predict," "potential," or words of similar import.Forward-looking statements are necessarily based on estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and risks, many of which are subject to change.These uncertainties and risks include, but are not limited to, conducting operations in a competitive environment; our ability to maintain our A.M. Best Company, Inc. rating; significant weather-related or other natural or man-made disasters over which the Company has no control; the effectiveness of our loss limitation methods and pricing models; the adequacy of the Company's liability for unpaid losses and loss adjustment expenses; the availability of retrocessional reinsurance on acceptable terms; our ability to maintain our business relationships with reinsurance brokers; general political and economic conditions, including the effects of civil unrest, acts of terrorism, war or a prolonged U.S. or global economic downturn or recession; the cyclicality of the property and casualty reinsurance business; market volatility and interest rate and currency exchange rate fluctuation; tax, regulatory or legal restrictions or limitations applicable to the Company or the property and casualty reinsurance business generally; and changes in the Company's plans, strategies, objectives, expectations or intentions, which may happen at any time at the Company's discretion.As a consequence, current plans, anticipated actions and future financial condition and results may differ from those expressed in any forward-looking statements made by or on behalf of the Company.Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligationto release publicly the results of any future revisions or updates we may make to forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events. Platinum Underwriters Holdings, Ltd. Table of Contents June 30, 2007 Section: Page: Balance Sheet: a. Condensed Consolidated Balance Sheets 3 Statements of Operations: a. Consolidated Statements of Operations and Comprehensive Income - Summary 4 b. Consolidated Statements of Operations and Comprehensive Income - by Quarter 5 Earnings and Book Value Per Common Share Analysis: a. Computation of Basic and Diluted Earnings Per Common Share - Summary 6 b. Computation of Basic and Diluted Earnings Per Common Share - by Quarter 7 c. Fully Converted Book Value Per Common Share 8 Cash Flow Statement: a. Condensed Statements of Cash Flows - Summary 9 b. Condensed Statements of Cash Flows - by Quarter 10 Segment Data: a. Segment Reporting - Three Month Summary 11 b. Segment Reporting - Six Month Summary 12 c. Property and Marine Segment - by Quarter 13 d. Casualty Segment - by Quarter 14 e. Finite Risk Segment - by Quarter 15 Net Premiums Written Data: a. Net Premiums Written - Supplemental Information 16 b. Premiums by Line of Business - Three Month Summary 17 c. Premiums by Line of Business - Six Month Summary 18 Other Company Data: a. Key Ratios, Share Data, Ratings 19 Investments: a. Investment Portfolio 20 b. Net Realized Gains (Losses) on Investments - by Country 21 Loss Reserves: a. Analysis of Losses and LAE 22 b. Summary of Favorable (Unfavorable) Development of Losses and Related Premiums & Commissions 23 Exposures: a. Estimated Exposures to Peak Zone Property Catastrophe Losses 24 Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets June 30, 2007 (amounts in thousands, except per share amounts) June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Assets Investments $ 3,485,673 3,563,152 3,350,162 3,367,474 $ 3,224,454 Cash, cash equivalents and short-term investments 927,324 811,951 878,775 815,825 786,406 Reinsurance premiums receivable 336,865 364,173 377,183 385,052 401,746 Accrued investment income 35,714 32,597 32,682 30,356 32,489 Reinsurance balances (prepaid and recoverable) 43,877 57,069 67,636 79,639 97,823 Deferred acquisition costs 83,078 84,538 82,610 90,195 98,532 Funds held by ceding companies 227,507 235,319 238,499 249,359 250,077 Other assets 58,544 53,162 66,020 48,885 61,354 Total assets $ 5,198,582 5,201,961 5,093,567 5,066,785 $ 4,952,881 Liabilities Unpaid losses and loss adjustment expenses $ 2,393,672 2,411,319 2,368,482 2,358,801 $ 2,343,605 Unearned premiums 354,918 361,147 349,792 399,524 449,672 Debt obligations 292,840 292,840 292,840 292,840 292,840 Commissions payable 118,805 134,749 140,835 143,672 141,823 Other liabilities 47,321 64,623 83,557 98,420 86,110 Total liabilities 3,207,556 3,264,678 3,235,506 3,293,257 3,314,050 Total shareholders' equity 1,991,026 1,937,283 1,858,061 1,773,528 1,638,831 Total liabilities and shareholders' equity $ 5,198,582 5,201,961 5,093,567 5,066,785 $ 4,952,881 Book value per common share(a) $ 30.35 29.58 28.33 26.93 $ 24.71 (a) Book value per common share is based on shareholders' equity, excluding capital attributable to preferred shares, and actual common shares outstanding including unvested restricted common shares.Unvested restricted common shares were as follows: June 30, 2007 - 81,759; March 31, 2007 - 81,759; December 31, 2006 -86,937; September 30, 2006 - 93,080; June 30, 2006 - 97,252 Platinum Underwriters Holdings, Ltd. Consolidated Statements of Operations and Comprehensive Income - Summary (amounts in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Revenue Net premiums earned $ 295,918 337,065 580,766 $ 681,366 Net investment income 54,684 45,348 106,383 88,863 Net realized gains (losses) on investments (1,639 ) 14 (1,657 ) 79 Other expense (2,206 ) (2,324 ) (2,986 ) (3,641 ) Total revenue 346,757 380,103 682,506 766,667 Expenses Net losses and LAE 164,431 187,464 346,344 394,238 Net acquisition expenses 56,827 76,052 104,947 145,291 Other underwriting expenses 17,617 17,713 35,396 35,001 Corporate expenses 8,491 5,679 13,918 11,379 Net foreign currency exchange gains (1,416 ) (414 ) (1,458 ) (689 ) Interest expense 5,456 5,450 10,911 10,900 Total expenses 251,406 291,944 510,058 596,120 Income before income tax expense 95,351 88,159 172,448 170,547 Income tax expense 4,701 6,411 8,965 11,763 Net income 90,650 81,748 163,483 158,784 Preferred dividends 2,602 2,602 5,204 5,178 Net income attributable to common shareholders $ 88,048 79,146 158,279 $ 153,606 Basic Weighted average common shares outstanding 60,061 59,224 59,891 59,161 Basic earnings per common share $ 1.47 1.34 2.64 $ 2.60 Diluted Adjusted weighted average common shares outstanding 67,857 65,725 67,578 66,223 Diluted earnings per common share $ 1.34 1.24 2.42 $ 2.40 Comprehensive income Net income $ 90,650 81,748 163,483 $ 158,784 Other comprehensive income (loss), net of deferred taxes (32,926 ) (24,409 ) (23,541 ) (59,720 ) Comprehensive income $ 57,724 57,339 139,942 $ 99,064 Platinum Underwriters Holdings, Ltd. Consolidated Statements of Operations and Comprehensive Income - by Quarter (amounts in thousands, except per share amounts) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Revenue Net premiums earned $ 295,918 284,848 315,726 339,609 $ 337,065 Net investment income 54,684 51,699 50,822 48,302 45,348 Net realized gains (losses) on investments (1,639 ) (18 ) 1,068 (57 ) 14 Other income (expense) (2,206 ) (780 ) (945 ) 1,714 (2,324 ) Total revenue 346,757 335,749 366,671 389,568 380,103 Expenses Net losses and LAE 164,431 181,913 174,936 191,428 187,464 Net acquisition expenses 56,827 48,120 65,638 74,994 76,052 Other underwriting expenses 17,617 17,779 16,232 20,063 17,713 Corporate expenses 8,491 5,427 7,530 5,285 5,679 Net foreign currency exchange (gains) losses (1,416 ) (42 ) (277 ) 228 (414 ) Interest expense 5,456 5,455 5,453 5,452 5,450 Total expenses 251,406 258,652 269,512 297,450 291,944 Income before income tax expense 95,351 77,097 97,159 92,118 88,159 Income tax expense 4,701 4,264 11,209 7,195 6,411 Net income 90,650 72,833 85,950 84,923 81,748 Preferred dividends 2,602 2,602 2,602 2,602 2,602 Net income attributable to common shareholders $ 88,048 70,231 83,348 82,321 $ 79,146 Basic Weighted average common shares outstanding 60,061 59,718 59,621 59,537 59,224 Basic earnings per common share $ 1.47 1.18 1.40 1.38 $ 1.34 Diluted Adjusted weighted average common shares outstanding 67,857 67,257 67,091 66,520 65,725 Diluted earnings per common share $ 1.34 1.08 1.28 1.28 $ 1.24 Comprehensive income Net income $ 90,650 72,833 85,950 84,923 $ 81,748 Other comprehensive income (loss), net of deferred taxes (32,926 ) 9,385 2,208 53,941 (24,409 ) Comprehensive income $ 57,724 82,218 88,158 138,864 $ 57,339 Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings Per Common Share - Summary (amounts in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Earnings Basic Net income attributable to common shareholders $ 88,048 79,146 158,279 $ 153,606 Diluted Net income attributable to common shareholders 88,048 79,146 158,279 153,606 Effect of dilutive securities: Preferred share dividends 2,602 2,602 5,204 5,178 Adjusted net income for diluted earnings per share $ 90,650 81,748 163,483 $ 158,784 Common Shares Basic Weighted average common shares outstanding 60,061 59,224 59,891 59,161 Diluted Weighted average common shares outstanding 60,061 59,224 59,891 59,161 Effect of dilutive securities: Conversion of preferred shares 5,086 5,750 5,315 5,750 Common share options 2,526 692 2,200 1,245 Restricted common shares and common share units 184 59 172 67 Adjusted weighted average common shares outstanding 67,857 65,725 67,578 66,223 Earnings Per Common Share Basic earnings per common share $ 1.47 1.34 2.64 $ 2.60 Diluted earnings per common share $ 1.34 1.24 2.42 $ 2.40 Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings Per Common Share - by Quarter (amounts in thousands, except per share amounts) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Earnings Basic Net income attributable to common shareholders $ 88,048 70,231 83,348 82,321 $ 79,146 Diluted Net income attributable to common shareholders 88,048 70,231 83,348 82,321 79,146 Effect of dilutive securities: Preferred share dividends 2,602 2,602 2,602 2,602 2,602 Adjusted net income for diluted earnings per share $ 90,650 72,833 85,950 84,923 $ 81,748 Common Shares Basic Weighted average common shares outstanding 60,061 59,718 59,621 59,537 59,224 Diluted Weighted average common shares outstanding 60,061 59,718 59,621 59,537 59,224 Effect of dilutive securities: Conversion of preferred shares 5,086 5,574 5,673 5,750 5,750 Common share options 2,526 1,816 1,666 1,151 692 Restricted common shares and common share units 184 149 131 82 59 Adjusted weighted average common shares outstanding 67,857 67,257 67,091 66,520 65,725 Earnings Per Common Share Basic earnings per common share $ 1.47 1.18 1.40 1.38 $ 1.34 Diluted earnings per common share $ 1.34 1.08 1.28 1.28 $ 1.24 Platinum Underwriters Holdings, Ltd. Fully Converted Book Value Per Common Share June 30, 2007 Conversion Conversion Multiple / Amount Shares Book Value Per Strike Price (000 ) (000 ) Common Share Total shareholders' equity as of June 30, 2007 $ 1,991,026 Equity from issuance of preferred shares (167,509 ) Book value per common share $ 1,823,517 60,077 (a) $ 30.35 Preferred shares: Conversion of preferred shares to common shares 0.8730 167,509 5,020 (b) 0.21 Common share options: The Travelers Companies, Inc. 27.00 - 1,378 (0.58 ) RenaissanceRe 27.00 - 574 (0.25 ) Management and directors' options 26.12 (c) 83,995 3,215 (0.19 ) Directors' and officers' restricted common share units - 580 (0.25 ) Fully converted book value per common share as of June 30, 2007 $ 2,075,021 70,844 $ 29.29 (a) As of June 30, 2007 there were 60,077,313 common shares issued and outstanding.Included in this number were 81,759 of restricted common shares issued but unvested. (b) On February 15, 2009, the mandatory conversion date of the preferred shares, each preferred share will automatically convert into a number of common shares based on the volume-weighted average price per common share for the 20 consecutive trading days ending on the third trading day prior to February 15, 2009.The fully converted book value above has been calculated on this basis assuming a conversion date of June 30, 2007.However, if any preferred shares are actually tendered for conversion prior to the mandatory conversion date, such shares will convert to common shares at a rate of 0.7874.If the conversion rate of 0.7874had been used above, the number of common shares issued in conversion would be 4,528,000. (c) Weighted average strike price of options with a price below $34.75, the closing share price at June 30, 2007. See Note on Non-GAAP Financial Measures on page 1. Platinum Underwriters Holdings, Ltd. Condensed Statements of Cash Flows - Summary ($ in thousands) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Net cash provided by operating activities $ 93,920 150,149 213,466 $ 337,105 Net cash provided by (used in) investing activities 31,092 (11,048 ) (132,061 ) (443,411 ) Net cash provided by (used in) financing activities (6,189 ) 1,699 (10,582 ) (3,610 ) Net increase (decrease) in cash and cash equivalents $ 118,823 140,800 70,823 $ (109,916 ) Platinum Underwriters Holdings, Ltd. Condensed Statements of Cash Flows - by Quarter ($ in thousands) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Net cash provided by operating activities $ 93,920 119,546 66,803 122,893 $ 150,149 Net cash provided by (used in) investing activities 31,092 (163,153 ) 18,157 (54,769 ) (11,048 ) Net cash provided by (used in) financing activities (6,189 ) (4,393 ) (6,631 ) (5,631 ) 1,699 Net increase (decrease) in cash and cash equivalents $ 118,823 (48,000 ) 78,329 62,493 $ 140,800 Platinum Underwriters Holdings, Ltd. Segment Reporting ($ in thousands) Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ 119,226 162,548 5,949 $ 287,723 $ 85,624 199,298 24,840 $ 309,762 Net premiums earned 125,136 163,845 6,937 295,918 113,092 185,073 38,900 337,065 Net losses and LAE 43,242 117,993 3,196 164,431 27,867 127,824 31,773 187,464 Net acquisition expenses 16,264 40,061 502 56,827 21,239 45,168 9,645 76,052 Other underwriting expenses 10,582 6,442 593 17,617 9,006 7,688 1,019 17,713 Total underwriting expenses 70,088 164,496 4,291 238,875 58,112 180,680 42,437 281,229 Segment underwriting income (loss) $ 55,048 (651 ) 2,646 57,043 $ 54,980 4,393 (3,537 ) 55,836 Net investment income 54,684 45,348 Net realized gains (losses) on investments (1,639 ) 14 Net foreign currency exchange gains 1,416 414 Other expense (2,206 ) (2,324 ) Corporate expenses not allocated to segments (8,491 ) (5,679 ) Interest expense (5,456 ) (5,450 ) Income before income tax expense $ 95,351 $ 88,159 GAAP underwriting ratios: Loss and LAE 34.6 % 72.0 % 46.1 % 55.6 % 24.6 % 69.1 % 81.7 % 55.6 % Acquisition expense 13.0 % 24.5 % 7.2 % 19.2 % 18.8 % 24.4 % 24.8 % 22.6 % Other underwriting expense 8.5 % 3.9 % 8.5 % 6.0 % 8.0 % 4.2 % 2.6 % 5.3 % Combined 56.1 % 100.4 % 61.8 % 80.8 % 51.4 % 97.7 % 109.1 % 83.5 % Statutory underwriting ratios: Loss and LAE 34.6 % 72.0 % 46.1 % 55.6 % 24.6 % 69.1 % 81.7 % 55.6 % Acquisition expense 14.1 % 23.3 % 11.2 % 19.2 % 19.5 % 24.4 % 11.8 % 22.1 % Other underwriting expense 8.9 % 4.0 % 10.0 % 6.1 % 10.5 % 3.9 % 4.1 % 5.7 % Combined 57.6 % 99.3 % 67.3 % 80.9 % 54.6 % 97.4 % 97.6 % 83.4 % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. Platinum Underwriters Holdings, Ltd. Segment Reporting ($ in thousands) Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ 256,880 314,731 15,029 $ 586,640 $ 250,888 381,648 (29,496 ) $ 603,040 Net premiums earned 244,846 317,864 18,056 580,766 244,636 358,741 77,989 681,366 Net losses and LAE 105,869 230,375 10,100 346,344 87,695 244,389 62,154 394,238 Net acquisition expenses 32,199 72,096 652 104,947 40,888 86,522 17,881 145,291 Other underwriting expenses 20,610 13,159 1,627 35,396 19,034 14,023 1,944 35,001 Total underwriting expenses 158,678 315,630 12,379 486,687 147,617 344,934 81,979 574,530 Segment underwriting income (loss) $ 86,168 2,234 5,677 94,079 $ 97,019 13,807 (3,990 ) 106,836 Net investment income 106,383 88,863 Net realized gains (losses) on investments (1,657 ) 79 Net foreign currency exchange gains 1,458 689 Other expense (2,986 ) (3,641 ) Corporate expenses not allocated to segments (13,918 ) (11,379 ) Interest expense (10,911 ) (10,900 ) Income before income tax expense $ 172,448 $ 170,547 GAAP underwriting ratios: Loss and LAE 43.2 % 72.5 % 55.9 % 59.6 % 35.8 % 68.1 % 79.7 % 57.9 % Acquisition expense 13.2 % 22.7 % 3.6 % 18.1 % 16.7 % 24.1 % 22.9 % 21.3 % Other underwriting expense 8.4 % 4.1 % 9.0 % 6.1 % 7.8 % 3.9 % 2.5 % 5.1 % Combined 64.8 % 99.3 % 68.5 % 83.8 % 60.3 % 96.1 % 105.1 % 84.3 % Statutory underwriting ratios: Loss and LAE 43.2 % 72.5 % 55.9 % 59.6 % 35.8 % 68.1 % 79.7 % 57.9 % Acquisition expense 13.5 % 22.2 % 6.1 % 18.0 % 16.1 % 23.9 % 65.8 % 18.6 % Other underwriting expense 8.0 % 4.2 % 10.8 % 6.0 % 7.6 % 3.7 % (6.6 %) 5.8 % Combined 64.7 % 98.9 % 72.8 % 83.6 % 59.5 % 95.7 % 138.9 % 82.3 % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. Platinum Underwriters Holdings, Ltd. Property and Marine Segment - by Quarter ($ in thousands) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Net premiums written $ 119,226 137,654 91,023 83,018 $ 85,624 Net premiums earned 125,136 119,710 106,637 97,686 113,092 Net losses and LAE 43,242 62,627 41,024 17,181 27,867 Net acquisition expenses 16,264 15,935 15,122 14,895 21,239 Other underwriting expenses 10,582 10,028 12,245 8,608 9,006 Total underwriting expenses 70,088 88,590 68,391 40,684 58,112 Segment underwriting income $ 55,048 31,120 38,246 57,002 $ 54,980 GAAP underwriting ratios: Loss and LAE 34.6 % 52.3 % 38.5 % 17.6 % 24.6 % Acquisition expense 13.0 % 13.3 % 14.2 % 15.2 % 18.8 % Other underwriting expense 8.5 % 8.4 % 11.5 % 8.8 % 8.0 % Combined 56.1 % 74.0 % 64.2 % 41.6 % 51.4 % Statutory underwriting ratios: Loss and LAE 34.6 % 52.3 % 38.5 % 17.6 % 24.6 % Acquisition expense 14.1 % 12.9 % 13.7 % 15.9 % 19.5 % Other underwriting expense 8.9 % 7.3 % 13.5 % 10.4 % 10.5 % Combined 57.6 % 72.5 % 65.7 % 43.9 % 54.6 % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. Platinum Underwriters Holdings, Ltd. Casualty Segment - by Quarter ($ in thousands) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Net premiums written $ 162,548 152,183 173,725 202,302 $ 199,298 Net premiums earned 163,845 154,019 191,173 214,427 185,073 Net losses and LAE 117,993 112,382 128,728 149,698 127,824 Net acquisition expenses 40,061 32,035 47,692 54,503 45,168 Other underwriting expenses 6,442 6,717 3,535 9,464 7,688 Total underwriting expenses 164,496 151,134 179,955 213,665 180,680 Segment underwriting income (loss) $ (651 ) 2,885 11,218 762 $ 4,393 GAAP underwriting ratios: Loss and LAE 72.0 % 73.0 % 67.3 % 69.8 % 69.1 % Acquisition expense 24.5 % 20.8 % 24.9 % 25.4 % 24.4 % Other underwriting expense 3.9 % 4.4 % 1.8 % 4.4 % 4.2 % Combined 100.4 % 98.2 % 94.0 % 99.6 % 97.7 % Statutory underwriting ratios: Loss and LAE 72.0 % 73.0 % 67.3 % 69.8 % 69.1 % Acquisition expense 23.3 % 21.0 % 25.3 % 25.7 % 24.4 % Other underwriting expense 4.0 % 4.4 % 2.0 % 4.7 % 3.9 % Combined 99.3 % 98.4 % 94.6 % 100.2 % 97.4 % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. Platinum Underwriters Holdings, Ltd. Finite Risk Segment - by Quarter ($ in thousands) Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Net premiums written $ 5,949 9,080 10,825 12,680 $ 24,840 Net premiums earned 6,937 11,119 17,916 27,496 38,900 Net losses and LAE 3,196 6,904 5,184 24,549 31,773 Net acquisition expenses 502 150 2,824 5,596 9,645 Other underwriting expenses 593 1,034 452 1,991 1,019 Total underwriting expenses 4,291 8,088 8,460 32,136 42,437 Segment underwriting income (loss) $ 2,646 3,031 9,456 (4,640 ) $ (3,537 ) GAAP underwriting ratios: Loss and LAE 46.1 % 62.1 % 28.9 % 89.3 % 81.7 % Acquisition expense 7.2 % 1.3 % 15.8 % 20.4 % 24.8 % Other underwriting expense 8.5 % 9.3 % 2.5 % 7.2 % 2.6 % Combined 61.8 % 72.7 % 47.2 % 116.9 % 109.1 % Statutory underwriting ratios: Loss and LAE 46.1 % 62.1 % 28.9 % 89.3 % 81.7 % Acquisition expense 11.2 % 2.8 % 13.0 % 11.7 % 11.8 % Other underwriting expense 10.0 % 11.4 % 4.2 % 15.7 % 4.1 % Combined 67.3 % 76.3 % 46.1 % 116.7 % 97.6 % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The Statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. Platinum Underwriters Holdings, Ltd. Net Premiums Written - Supplemental Information ($ in thousands) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Property and Marine Excess-of-loss $ 101,138 59,532 219,886 $ 176,826 Proportional 18,088 26,092 36,994 74,062 Subtotal Property and Marine 119,226 85,624 256,880 250,888 Casualty Excess-of-loss 147,690 171,749 282,719 327,490 Proportional 14,858 27,549 32,012 54,158 Subtotal Casualty 162,548 199,298 314,731 381,648 Finite Risk Excess-of-loss 5,707 19,467 12,407 30,893 Proportional 242 5,373 2,622 (60,389 ) Subtotal Finite Risk 5,949 24,840 15,029 (29,496 ) Combined Segments Excess-of-loss 254,535 250,748 515,012 535,209 Proportional 33,188 59,014 71,628 67,831 Total $ 287,723 309,762 586,640 $ 603,040 Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Property and Marine United States $ 70,854 66,654 146,313 $ 146,560 International 48,372 18,970 110,567 104,328 Subtotal Property and Marine 119,226 85,624 256,880 250,888 Casualty United States 142,380 186,984 272,607 338,639 International 20,168 12,314 42,124 43,009 Subtotal Casualty 162,548 199,298 314,731 381,648 Finite Risk United States 5,783 18,369 14,769 (39,446 ) International 166 6,471 260 9,950 Subtotal Finite Risk 5,949 24,840 15,029 (29,496 ) Combined Segments United States 219,017 272,007 433,689 445,753 International 68,706 37,755 152,951 157,287 Total $ 287,723 309,762 586,640 $ 603,040 Platinum Underwriters Holdings, Ltd. Premiums by Line of Business - Three Month Summary ($ in thousands) Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 Gross Net Net Gross Net Net Premiums Premiums Premiums Premiums Premiums Premiums Written Written Earned Written Written Earned Property and Marine North American Property Proportional $ 6,366 6,366 6,366 16,642 16,642 $ 20,365 North American Property Catastrophe 37,056 31,770 33,373 30,006 17,633 22,172 North American Property Risk 23,399 22,233 20,463 26,963 23,220 25,049 Other Property 11,228 11,228 11,170 9,160 9,159 9,505 Marine / Aviation Proportional 3,385 3,385 1,250 (3,496 ) (2,610 ) 762 Marine / Aviation Excess 11,596 11,497 11,381 7,897 6,969 7,936 International Property Proportional 8,399 8,399 8,751 9,814 9,813 5,984 International Property Catastrophe 18,542 18,382 26,214 3,047 2,643 16,729 International Property Risk 5,966 5,966 6,168 2,155 2,155 4,590 Subtotal 125,937 119,226 125,136 102,188 85,624 113,092 Casualty Clash 5,817 5,817 5,655 5,819 5,819 6,359 1st Dollar GL 5,101 5,101 6,810 10,333 10,333 11,004 1st Dollar Other 281 281 1,049 504 504 672 Casualty Excess 113,862 113,861 116,916 149,560 149,560 126,557 Accident & Health 14,133 14,106 11,133 12,302 12,302 18,651 International Casualty 12,575 12,575 12,112 5,570 5,570 9,661 International Motor 887 887 1,071 520 519 838 Financial Lines 9,920 9,920 9,099 14,691 14,691 11,331 Subtotal 162,576 162,548 163,845 199,299 199,298 185,073 Finite Risk Finite Property 362 362 362 6,016 2,298 2,989 Finite Casualty 5,587 5,587 6,575 22,534 22,534 35,903 Finite Accident & Health - - - 8 8 8 Subtotal 5,949 5,949 6,937 28,558 24,840 38,900 Total $ 294,462 287,723 295,918 330,045 309,762 $ 337,065 Platinum Underwriters Holdings, Ltd. Premiums by Line of Business - Six Month Summary ($ in thousands) Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Gross Net Net Gross Net Net Premiums Premiums Premiums Premiums Premiums Premiums Written Written Earned Written Written Earned Property and Marine North American Property Proportional $ 14,310 14,310 13,944 41,863 41,863 $ 48,879 North American Property Catastrophe 76,133 67,823 65,066 63,426 33,716 45,516 North American Property Risk 45,235 42,007 39,690 54,663 44,999 49,647 Other Property 22,916 22,916 21,450 25,982 25,982 25,749 Marine / Aviation Proportional 6,347 6,347 2,594 (1,463 ) (598 ) 3,400 Marine / Aviation Excess 18,577 18,477 17,999 17,630 16,727 15,147 International Property Proportional 19,175 19,175 19,425 22,015 22,015 10,904 International Property Catastrophe 56,078 54,868 54,015 70,674 51,795 36,230 International Property Risk 10,957 10,957 10,663 14,389 14,389 9,164 Subtotal 269,728 256,880 244,846 309,179 250,888 244,636 Casualty Clash 12,355 12,355 12,007 13,662 13,662 13,321 1st Dollar GL 6,117 6,117 12,667 23,966 23,966 22,172 1st Dollar Other 1,554 1,554 2,283 1,519 1,519 1,698 Casualty Excess 217,922 217,921 223,300 261,134 261,134 239,177 Accident & Health 29,342 29,288 24,097 25,261 25,261 36,050 International Casualty 24,654 24,654 23,767 26,566 26,566 20,957 International Motor 2,003 2,007 2,046 1,906 1,923 1,736 Financial Lines 20,835 20,835 17,697 27,617 27,617 23,630 Subtotal 314,782 314,731 317,864 381,631 381,648 358,741 Finite Risk Finite Property (1,738 ) 204 204 10,521 6,663 6,036 Finite Casualty 14,825 14,825 17,852 (36,650 ) (36,650 ) 71,462 Finite Accident & Health - - - 491 491 491 Subtotal 13,087 15,029 18,056 (25,638 ) (29,496 ) 77,989 Total $ 597,597 586,640 580,766 665,172 603,040 $ 681,366 Platinum Underwriters Holdings, Ltd. Key Ratios, Share Data, Ratings As of and for the Three Months Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Key Ratios Combined ratio (%) 80.8 % 87.0 % 81.3 % 84.4 % 83.5 % Invested assets to shareholders' equity ratio 2.22:1 2.26:1 2.28:1 2.36:1 2.45:1 Debt to total capital (%) 12.8 % 13.1 % 13.6 % 14.2 % 15.2 % Net premiums written (annualized) to shareholders' equity 0.58 0.62 0.59 0.67 0.76 Share Data Book value per common share (a) $ 30.35 $ 29.58 $ 28.33 $ 26.93 $ 24.71 Common shares outstanding (000's) 60,077 59,826 59,672 59,639 59,546 Market Price Per Common Share High $ 35.71 $ 32.76 $ 31.41 $ 31.11 $ 30.00 Low 31.63 29.81 29.51 27.34 26.14 Close $ 34.75 $ 32.08 $ 30.94 $ 30.83 $ 27.98 Industry Ratings Financial Strength Rating A.M. Best Company, Inc. A A A A A Counterparty Credit Ratings (senior unsecured) A.M. Best Company, Inc. bbb bbb bbb bbb bbb Standard & Poor's Ratings Services BBB BBB BBB BBB BBB Supplemental Data Total employees 153 155 160 155 153 See Note on Non-GAAP Financial Measures on page 1 (a) Book value per common share is based on shareholders' equity, excluding capital attributable to preferred shares, and actual common shares outstanding including unvested restricted common shares.Unvested restricted common shares were as follows: June 30, 2007 - 81,759; March 31, 2007 - 81,759; December 31, 2006 -86,937; September 30, 2006 - 93,080; June 30, 2006 - 97,252 Platinum Underwriters Holdings, Ltd. Investment Portfolio ($ in thousands) June 30, 2007 December 31, 2006 Fair Market Weighted Average Fair Market Weighted Average Value Book Yield Value Book Yield Securities U.S. Government $ 152,690 4.4 % $ 153,794 4.4 % Corporate bonds 1,643,080 4.8 % 1,527,211 4.5 % Mortgage-backed and asset-backed securities 1,327,169 5.1 % 1,328,967 5.1 % Municipal bonds 210,285 3.2 % 197,598 3.0 % Foreign governments and states 142,269 4.0 % 127,075 3.9 % Total Fixed Maturities 3,475,493 4.8 % 3,334,645 4.6 % Preferred Stocks 10,180 6.3 % 10,772 5.1 % Total $ 3,485,673 4.8 % $ 3,345,417 4.6 % June 30, 2007 December 31, 2006 Amount % of Total Amount % of Total Credit Quality of Investment Grades* Aaa $ 2,358,384 67.7 % $ 2,068,357 61.8 % Aa 532,672 15.3 % 512,978 15.3 % A 485,601 13.9 % 670,974 20.1 % Baa 109,016 3.1 % 93,108 2.8 % Total $ 3,485,673 100.0 % $ 3,345,417 100.0 % Credit Quality Weighted average credit quality Aa1 Aa2 * Rated using external rating agencies (primarily Moody's). (Aaa-Best Quality; Aa-High Quality; A-Upper to Medium Quality, Baa - Investment Grade) Platinum Underwriters Holdings, Ltd. Net Realized Gains (Losses) on Investments - by Country ($ in thousands) Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Net Realized Capital Gains (Losses) United States $ (103 ) 15 (103 ) $ 79 United Kingdom (1,095 ) - (1,095 ) (2 ) Bermuda (441 ) (1 ) (459 ) 2 Total $ (1,639 ) 14 (1,657 ) $ 79 Platinum Underwriters Holdings, Ltd. Analysis of Losses and LAE ($ in thousands) Analysis of Losses and LAE Six Months Ended June 30, 2007 (a) Year Ended December 31, 2006 (b) Gross Ceded Net Paid to Incurred % Gross Ceded Net Paid to Incurred % Paid losses and LAE $ 317,759 3,725 $ 314,034 90.7 % $ 752,093 31,504 $ 720,589 94.7 % Change in unpaid losses and LAE 20,504 (11,806 ) 32,310 26,743 (13,270 ) 40,013 Losses and LAE incurred $ 338,263 (8,081 ) $ 346,344 $ 778,836 18,234 $ 760,602 Analysis of Unpaid Losses and LAE As of June 30, 2007 As of December 31, 2006 Gross Ceded Net % Gross Ceded Net % Outstanding losses and LAE $ 708,687 21,346 $ 687,341 29.1 % $ 719,847 21,597 $ 698,250 30.0 % Incurred but not reported 1,684,985 9,204 1,675,781 70.9 % 1,648,635 20,658 1,627,977 70.0 % Unpaid losses and LAE $ 2,393,672 30,550 $ 2,363,122 100.0 % $ 2,368,482 42,255 $ 2,326,227 100.0 % (a) Gross and ceded losses and LAE incurred includes effects of foreign currency exchange rate movements of $ 4,686 and $ 101, respectively (b) Gross and ceded losses and LAE incurred includes effects of foreign currency exchange rate movements of $17,749 and $190, respectively Platinum Underwriters Holdings, Ltd. Summary of Favorable (Unfavorable) Development of Losses and Related Premiums & Commissions ($ in thousands) Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Non-Catastrophe Favorable (Unfavorable) Development Net loss development related to prior years $ 11,909 2,010 4,361 18,280 21,276 (8) (3,710) $ 17,558 Net premium adjustments related to loss development - Net commission adjustments related to loss development 249 (607) (2,005) (2,363) (682) - (134) (816) Net favorable (unfavorable) development 12,158 1,403 2,356 15,917 20,594 (8) (3,844) 16,742 Catastrophe Favorable (Unfavorable) Development Net loss development related to prior years 6,847 23 (535) 6,335 (1,268) - - (1,268) Net premium adjustments related to loss development (369) - 310 (59) (2,131) - - (2,131) Net commission adjustments related to loss development - Net favorable (unfavorable) development 6,478 23 (225) 6,276 (3,399) - - (3,399) Total net favorable (unfavorable) development $ 18,636 1,426 2,131 22,193 17,195 (8) (3,844) $ 13,343 Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Non-Catastrophe Favorable (Unfavorable) Development Net loss development related to prior years $ 12,977 3,407 5,226 21,610 30,446 894 (5,975) $ 25,365 Net premium adjustments related to loss development - Net commission adjustments related to loss development 465 1,583 (2,302) (254) (1,024) 1,434 325 735 Net favorable (unfavorable) development 13,442 4,990 2,924 21,356 29,422 2,328 (5,650) 26,100 Catastrophe Favorable (Unfavorable) Development Net loss development related to prior years 13,974 23 1,585 15,582 (13,054) - (380) (13,434) Net premium adjustments related to loss development (959) - 109 (850) (692) - 124 (568) Net commission adjustments related to loss development - Net favorable (unfavorable) development 13,015 23 1,694 14,732 (13,746) - (256) (14,002) Total net favorable (unfavorable) development $ 26,457 5,013 4,618 36,088 15,676 2,328 (5,906) $ 12,098 Platinum Underwriters Holdings, Ltd. Estimated Exposures to Peak Zone Property Catastrophe Losses As of June 30, 2007 ($ in millions) Estimated Probable Maximum Losses by Zone and Peril 20 Year Return Period 100 Year Return Period 250 Year Return Period Zones Perils Estimated Gross Loss Estimated Net Loss Estimated Gross Loss Estimated Net Loss Estimated Gross Loss Estimated Net Loss United States / Caribbean Hurricane $ 217 209 390 376 499 $ 475 United States Earthquake 115 115 353 312 413 384 Pan-European Windstorm 165 165 333 333 387 387 Japan Earthquake 11 11 97 97 231 231 Japan Typhoon $ 6 6 85 73 125 $ 105 Indicative Catastrophe Scenarios Catastrophe Scenarios Estimated Company Net Loss Interquartile Range Category 3 U.S. / Caribbean Hurricane $ 15 - 52 Category 4 U.S. / Caribbean Hurricane 20 - 124 Magnitude 6.9 California Earthquake 0 - 13 Magnitude 7.5 California Earthquake $ 2 - 84 The Company has developed the estimates of losses expected from certain catastrophes for its portfolio of property, marine, workers’ compensation, and personal accident contracts using commercially available catastrophe models, which are applied and adjusted by the Company.These estimates include assumptions regarding the location, size and magnitude of an event, the frequency of events, the construction type and damageability of property in a zone, and the cost of rebuilding property in a zone, among other assumptions.These estimates do not include any losses that may be expected to arise from the Company’s casualty portfolio as a result of such catastrophes.Return period refers to the frequency with which losses of a given amount or greater are expected to occur. Gross loss estimates are before income tax and net of reinstatement premiums.Net loss estimates are before income tax, net of reinstatement premiums, and net of retrocessional recoveries.Ranges shown for indicative catastrophe scenarios are interquartile reflecting the middle 50% of indications.That is, 25% of indications fall below the low end of a given range and 25% of indications fall above the high end of that range.Thus, an actual event may produce losses that fall materially outside the indicated ranges. The estimates set forth above are based on assumptions that are inherently subject to significant uncertainties and contingencies.These uncertainties and contingencies can affect actual losses and could cause actual losses to differ materially from those expressed above.In particular, modeled loss estimates do not necessarily accurately predict actual losses, and may significantly misestimate actual losses.Such estimates, therefore, should not be considered as a representation of actual losses.Investors should not rely on the foregoing information when considering investment in the Company.The Company undertakes no duty to update or revise such information to reflect the occurrence of future events.
